Case 2|{L7-cr-00661-DMG Document 1014 Filed 04/01/21 Page 1of17 Page ID #:19003

—

Stephen G. Larson (SBN 145225)
slarson@larsonlt com

qa:

 

yt AD

 

 

| =
| “oO
i ~O
2\|Jerry A. Behnke (SBN 180462) | 3 A
ibehnke@larsonllp.com | £
3 || LARSON LLP Week &
555 South Flower Street, Suite 4400 x og
4||Los Angeles, California 90071 | 0 Be Gy
Lelephone:(513) 436-4888 |) ove om
5 || Facsimile: (213) 623-2000 ~
6 || Attorneys for Moss Law Group, Richard
A. Moss, Esq., William C. Fleming, Jr.,
7 || Esq.
8 UNITED STATES DISTRICT COURT
9 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11 |] UNITED STATES OF AMERICA, Case No. CR No. 17-00661 (A) - DMG
12 Plaintiff, NOTICE OF MOTION AND
MOTION TO QUASH SUBPOENA
13 vs.
[Filed concurrently with Declarations
14 || JULIAN OMIDI, et al., of William C. Fleming and Jerry A.
ehnke and [Proposed] Order].
15 Defendants.
Date: April 28, 2021
16 Time: 2:30 p.m.
Judge: Hon. Dolly M. Gee
17
18
z 19
Z
O 23
24
25
26
27
28

LARSON

LOS ANGELES

 

MOTION TO QUASH

 

 

 
Case 2/f17-cr-00661-DMG Document 1014 Filed 04/01/21 Page 2of17 Page ID #:19004

TO ALL PARTIES AND TO THEIR COUNSEL OF RECORD:

PLEASE TAKE NOTICE THAT on April 28, 2021, at 2:30 p.m., or as
soon thereafter as the matter may be heard, in the courtroom of the Honorable Dolly
M. Gee, Richard A. Moss, Esq., and William C. Fleming, Jr., Esq., of the Moss Law
Group (“Moving Parties”), who are counsel of record for Charles Klasky in case
number CR 17-00401-DMG, will and hereby jointly do move this Court for an order
quashing the Rule 17 subpoena served on Moving Parties commanding Moving

Parties to produce documents or objects on or before May 4, 2021. Moving Parties

Co Oo st DH OH BR WY NHN

respectfully request that the Court quash the subpoena on the grounds that the

—
So

subpoena does not comply with Rule 17 in that it seeks inadmissible material and

—
—

lacks specificity; it seeks privileged material; and it would require production from

—
No

Moving Parties that is contrary to the attorneys’ clear ethical obligations and the

—
Go

California State Bar’s Rules of Professional Conduct (referenced in this Court’s

—
BN

local rules).

—
ws

This Motion is made pursuant to Federal Rule of Criminal Procedure 17.

—
ON

This Motion is based on this Notice of Motion and Motion, the Declarations of

—_
~

William C. Fleming, Jr., and Jerry A. Behnke, filed concurrently herewith, all of the

—_
oO

court’s pleadings, files, and records in this proceeding as well as case number CR

—
\o

17-00401-DMG, all other matters of which the Court may take judicial notice, and

N
©

any argument or evidence that may be presented to or considered by the Court prior

N
—

to its ruling. Counsel for Moving Parties met and conferred with counsel for

N
N

Defendant Omidi prior to filing the instant motion.
Dated: March 31, 2021 LARSON LLP

NO N
WwW

By: — /s/ Stephen G. Larson

Stephen G. Larson

Jerry A. Behnke
Attorneys for Moss Law Group, Richard A.
Moss, Esq., William C. Fleming, Jr., Esq.

 

NO NO WN W
Oo ~st NHN NM

LARSON
LOS ANGELES 1
MOTION TO QUASH

 

 

 

 
Case 2

LARSON

LOS ANGELES

So oN DWN WH FP WW WH

NO NO NH NH KN WYN NN WN NN HH FP FP KF FP HF FF SK PF LS
Oo ND DA WN BP WO NYO KH CO OO FN DNA FP WN YF ©

Il.

 

 

Il.

IV.

17-cr-00661-DMG Document 1014 Filed 04/01/21 Page 3o0f17 Page ID #:19005

 

TABLE OF CONTENTS
Page
INTRODUCTION .......ccccccsesseessesscssesseccseeseseeesseesesenecaceseseseesessessenseesesesenensaeaeens 1
STATEMENT OF FACTS .......ccccccccsccsceesceeeceeecseeseeeseeseeesesseessssseseeassseeneseaeseeenes 1
ARGUMENT ...e.cccsescssssssesscesceseessesscssecseecaeceeseaesesesessneaeseseseesssssssscsseeensseessaeens 3
A. The Subpoena Lacks Specificity, Seeks Inadmissible Material,
and Seeks Material that Is Readily Available from Other Sources ........ 4
B. The Subpoena Seeks Privileged Information.............cccecseeeereeeneeees 7
C. Moving Parties Cannot Provide the Documents Under
California’s Attorney Ethical Rules........cccccscsecseeseeseeeeeeteseeenseeneees 10
CONCLUSION ....ccccccccsecccsssccsccesscesscssecsaeesseesecesceeeeessessedseeeusesssssseaecnsaeeeenees 11

1
MOTION TO QUASH

 
Case 2

LARSON

LOS ANGELES

Oo Oo nN HD OH BP WW NO

Ny NO NY NO NY WN NY WN NN HH FF FK FF KF FP FE Re
Oo DT WO WA BP WH NO KH COD O DAN BD A FBP WwW NY KF O&O

 

1 7-cr-O0661-DMG Document 1014 Filed 04/01/21 Page 4 of 17

TABLE OF AUTHORITIES

Cases

Admiral Ins. Co. v. U.S. Dist. Court for Dist. of Arizona,

881 F.2d 1486 (9th Cir. 1989). cece eseereeeeeeeeneeseeneenees

People ex rel. Dept. of Corporations v. SpeeDee Oil
Change Systems, Inc.

20 Cal. 4th 1135 (1999) vececsessessssessssseesssssesssssseessecessseesessneeeee

Fisher v. United States,

425 U.S. 391 (1976) cssccssssesssssssecessssessssssssseseessseceesssecsesssieeeeeee

Fletcher v. Union Pac. R. R. Co.,

Gutierrez v. Girardi,

Holmgren v. State Farm Mut. Auto Ins. Co.,

In re Horn,

Navajo Nation v. Confederated Tribes and Bands of the
Yakama Indian Nation,

331 F.3d 1041 (9th Cir. 2003) 0... cece ceesseeseeeteeeeeeesseeeeeseeenes

SEC v. Schroeder,
No. 07-CV-03798-JW, 2009 WL 1125579

United States v. Alejandro,
No. 2:16-CR-0833-CAS, 2017 WL 2056019

(C.D. Cal. May 8, 2017) ..csssssssssssssssssssssssssssssssssssesssseeceeeessseeeees

United States v. Bergeson,

425 F.3d 1221 (9th Cir, 2005) eccccssssssssssssssseesssssescscnsssssssnneeeseeee

ii
MOTION TO QUASH

 

194 F.R.D. 666 (S.D. Cal. 2000) .....ssssssesssssssssessscsssseessccesssneseees

194 Cal. App. 4th 925 (2011) cecsccsssecsssssssesscssssecsesssssesessssneeseesnees

976 F.2d 573 (9th Cir. 1992) cc ceceecsseeressecseeeseeseesseseeeeeseeees

976 F.2d 1314 (9th Cir, 1992) ..csccssssssssssssessessssssessccssssseessceesssnees

(N.D. Cal. Apr. 27, 2009) ...sscsssssssssssssssssvssssssessessseeseeeeeeeeeeeeeessee

Page ID #:19006

Page(s)

 
Case 2){L7-cr-00661-DMG Document 1014 Filed 04/01/21 Page5of17 Page ID #:19007
1 || United States v. Booth,
7 No. 2:08-cr-00283-RCJ-RJJ, 2011 WL 6139062
(D. Nev. Dec. 9, 2011)... ee eeeecesssseesssssscsssssssssssesseeessseesesseessesseeesaessssesanseeneseeees 5
3
United States v. Cuthbertson,
All 651 F.2d 189 (3d Cir. 1981) ceessessccsssssessssesssssssssecsssecsseccsssccessecssecssuecesseecsneeesneesnecs 7
> United States v. Fields,
6 663 F.2d 880 (9th Cir. 1981) ce eecesscsesesescesssssssessssessssseesecseeseesecsesssssessesseseeaes 6
7 || United States v. Hughes,
8 895 F.2d 1135 (6th Cir. 1990)... ce eeecessesecesssscsessesseseeesessessseneesensecseesesseseseeeerey 6
9 || United States v. Lang,
10 766 F. Supp. 389 (D. Md. 1991)... ec cccccecesssseeeeeeeseeseeesenessesenessenesssseteraeeneeees 9
11 || United States v. Nixon,
1D A18 U.S. 683 (1974) voeeecceccecssenecsceseesessessesscsscscessaessssesaesseeaeeassassasaresseseeseees passim
13 United States v. Nobles,
AQ2 U.S. 225 (1975) cececcscssceseeseseecceceecsecsceeesecseesensssasesssssaeasseceeneeseesenseseeseneeseeeseeeas 7
14
United States v. Reyes,
IS) 239 F.R.D. 591
16 (N.D. Cal. 2006) ..... ee eeeeeessessesssssseseensssseeeseeeeeeeseseeseeseneeseeesersaneseetsaseseneenns passim
17 || United States v. Shabazz,
18 No. 97-CR-183-FR, 1998 WL 355500
(D. Or. June 10, 1998) ees sssesessesssescsenenseeceesesesesesseesseneeseeserseaeeenenetasseeseny 7
19
United States v. Stringer,
20|| No. 03-CR-432-HA, 2005 WL 8167057
9] (D. Or. Mar. 4, 2005)... eccesesesesseeeseseseesesesssnenessseeneenseeeasaceesesnenessesnnessesesseeereeees 9
22 || United States v. Tomison,
3 969 F. Supp. 587 (E.D. Cal. 1997) ....ccccesesessssseeseeerenenenseeteeseenenerersesensseneneneeneens 9
24 || United States v. Venecia,
95 173 F.R.D. 269 (D. Or. 1997)... eeeeceessesscessessenessseeeseeseeeesesesneeaeeeseeaeeetetaseeeanies 7
76 || Upjohn Co. v. United States,
449 U.S. 383 (1981) w.eeeeeesssceseseserscesssssssscecseeessesecesseseseseseecsenerecaeeesseseretssneesenseees 8
27
28
LARSON vas
LOS ANGELES 1
MOTION TO QUASH

 

 

 

 
Case 2}f17-cr-00661-DMG Document 1014 Filed 04/01/21 Page 6 of17 Page ID #:19008

—

Statutes

Cal. Bus. & Prof Code § 6068(€)..........:cecsessseseeeesereeseeneesneetteecssserseesanenseessessees 1,10
Other Authorities

Cal. Rule of Prof Conduct 1.6 ...c..cccccecsseeseesseesssessecesseeesseesseeceneeeseseeessassneeesneneeneaes 10
Central District Local Rule 83-3.1.2 ....eecccesssssssesseecesseesssesseeenesenseessaseeseeeneeessaees 10
Fed. R. Civ. P. 26(b)(3) .c.cccccsescscssesesessesssssseseseceeseeensnseeerassensssnsarscsaseeseneneesenennenenesages 8
Fed. R. Crim. P. 17 c.cccceccccsssssscssssessessceseeceeessscseeessceneesseeennesseecsesesesessessesesseenees passim

Oo oN DW & W LY

NBN NH NH NY WN NY NY NY N YS FP FP Fr FTF FF FF Fe SF FS
Oo a AAW BW NRF COO HAN DHA FF WN FF SO

LARSON .
LOS ANGELES IV

MOTION TO QUASH

 

 

 
Case 2){17-cr-00661-DMG Document 1014 Filed 04/01/21 Page 7 of 17 Page ID #:19009

I. |. INTRODUCTION

Richard A. Moss, Esq., and William C. Fleming, Jr., Esq., of the Moss Law
Group (“Moving Parties”) are attorneys admitted to practice in the state of
California and before this Court. Fleming Decl. § 1. Defendant Julian Omidi has
served Moving Parties with a Rule 17 criminal subpoena requiring the production of
“Ta]ny and all communications and documents concerning [Moving Party’s]
representation of Charles Klasky.” The time period covered by the subpoena is

January 2010 to the present. In other words, the subpoena not only is an improper,

0 fF nN DN FW NY

general fishing expedition lacking any specificity, but it also seeks to compel

10 || attorneys to violate their client’s trust by disclosing documents that are

11 | unquestionably protected by the attorney-client and work product privilege.

12 The subpoena must be quashed for several reasons. First, it fails to satisfy the
13 || threshold requirements of (1) relevancy; (2) admissibility, and (3) specificity.

14|| Second, it improperly seeks privileged material protected by the attorney-client

15 || privilege and attorney work product doctrine. Finally, compliance with the

16 || subpoena would be contrary to the California State Rules of Professional Conduct,
17|| which are incorporated into this Court’s local rules. Indeed, California law requires
18 || an attorney at every peril to himself to preserve client confidentiality. Cal. Bus. &
19 || Prof Code § 6068(e).

20 For the reasons that follow, Moving Parties respectfully request that the Court
21 || grant the requested relief and quash the subpoena in full.

22/11. STATEMENT OF FACTS

23 Moving Parties are counsel of record for Mr. Charles Klasky in United States
24 || v. Klasky (case number CR 17-00401-DMG). Mr. Klasky pled guilty to a single-

25 || count information on August 9, 2017. CR 17-00401-DMG, Dkt. No. 26. Mr.

26 || Klasky is scheduled to be sentenced on August 11, 2021. Id. at Dkt. No. 51.

27 || Pursuant to his plea agreement with the government, Mr. Klasky is cooperating with
28 || the government regarding United States v. Omidi, et al., CR 17-661(A)-DMG, and

LARSON
LOS ANGELES l
MOTION TO QUASH

 

 

 

 
 

Case 2{17-cr-00661-DMG Document 1014 Filed 04/01/21 Page 8of17 Page ID #:19010
1 ||is anticipated to provide testimony during trial in that case, which is currently set for
2 || September 21, 2021. Jd. at Dkt. No. 1008.

3 In United States v. Omidi, et al., CR 17-661(A)-DMG, Defendant Omidi has
4|l served Moving Parties with a Rule 17 criminal subpoena dated February 10, 2021
5 || (the “Subpoena”). A copy of the Subpoena is attached as Exhibit 1. The Subpoena
6 || seeks to compel Moving Parties to produce “[a]ny and all communications and
7 || documents concerning [Moving Party’s] representation of Charles Klasky” as it
8 || relates to these matters. The time period covered by the subpoena is January 2010
9 || to the present. The Subpoena describes the “Documents Requested” as follows:

10 1. Any and all Communications and Documents concerning

11 Your representation of Charles Klasky as it related to the 1-800-Get-

12 Thin Investigations, 1-800-Get-Thin, and/or Julian Omidi, including

13 but limited to Communications and Documents concerning the

14 following topics:

15 a. Sleep study programs;

16 b Sleep study reports;

17 c Alleged changes to sleep study data;

18 d. Alleged destruction of sleep study data;

19 e. Sleep study case meetings;

20 f. Sleep study billing;

2) g. Civil litigation involving 1-800-Get-Thin and/or

22 Julian Omidi, including but not limited to the action Platas v. Omidi et

23 al., Case No. 37-2018-00045119-CU-PN-CTL (Cal. Super. Ct. 8.D.

24 Cnty.);

25 h. Federal Government and/or State Government

26 investigation(s);

27 i. Joint defense agreement(s);

28 j. Charles Klasky’s role as an informant for the

peace 2
MOTION TO QUASH

 

 

 
Case 2){17-cr-00661-DMG Document 1014 Filed 04/01/21 Page 9of17 Page ID #:19011

Federal Government and/or the State Government;

k. Purported target letters and related documents
issued by the Federal Government and/or the State Government to
Charles Klasky;

2. All communications between You and the Federal
Government and/or the State Government concerning the 1-800-Get-
Thin Investigations, 1-800-Get-Thin, and/or Julian Omidi, including

but not limited to Communications concerning the topics identified in

C0 me ND OH PW NY

Request No. | above.
Ex. 1. On March 30, 2021, counsel for Mr. Omidi and the Moving Parties met and

—_ —
- &

conferred regarding the instant Motion. Behnke Decl. 3.
I. ARGUMENT

A criminal defendant’s ability to subpoena documents and records is

— —
kh WwW WN

governed by Federal Rule of Criminal Procedure 17(c). However, “Rule 17(c) is

—
N

not as broad as its plain language suggests . . . and it is more narrow in scope than

—
ON

the corollary rules of civil procedure, which permit broad discovery.” United States
vy. Reyes, 239 F.R.D. 591, 597 (N.D. Cal. 2006).

The Supreme Court has explained that there are certain “fundamental

—> — —
Oo Cfo ~l

characteristics” of the subpoena duces tecum in criminal cases. United States v.

Nixon, 418 U.S. 683, 698-700 (1974). Criminal subpoenas were not intended to

NY N
—_- ©

provide a means of discovery for criminal defendants. /d. at 698. Rather, they serve

No
No

to expedite trial by permitting the inspection of documents before they are admitted.

N
Lo

Id. at 699. A party seeking enforcement of a criminal subpoena must show that: (1)

No
&

the documents sought are evidentiary and relevant; (2) the documents could not

N
Nn

otherwise be obtained reasonably in advance of trial through the exercise of due

NO
ON

diligence; (3) the party would be unable to properly prepare for trial in the absence

N
~

of the documents; and (4) the application for the subpoena is made in good faith,

NO
oo

and is not intended as a “fishing expedition.” Jd. at 699-700. Therefore, the party

LARSON
LOS ANGELES 3
MOTION TO QUASH

 

 

 

 
Case 2:h7-cr-00661-DMG Document 1014 Filed 04/01/21 Page 10o0f17 Page ID #:19012

—

seeking to issue or enforce a Rule 17(c) subpoena must demonstrate the relevancy,
admissibility, and specificity of its request. Id. at 700.

A party who receives a Rule 17 subpoena may move for an order modifying
or quashing the subpoena “if compliance would be unreasonable or oppressive.”
Fed.R.Crim.P. 17(c)(2). In considering a motion to quash a criminal subpoena, the
Court “initially must determine whether the subpoena complies with Rule 17(c), and
if so, whether the materials identified therein are privileged.” United States v.
Reyes, 239 F.R.D. 591, 597 (N.D. Cal. 2006); see also In re Horn, 976 F.2d
1314,1315-18 (9th Cir. 1992) (reversing denial of motion to quash under Rule 17(c)

0 ON DB Wn FB WY WN

_
©

and ordering entry of an order quashing the subpoena seeking privileged material).

—
—

Here, the Subpoena is improper and should be quashed because it: (1) fails to

—
No

comply with Rule 17(c) in that it seeks inadmissible material and lacks specificity; !

—
Go

(2) seeks privileged material, which Defendant is not entitled to receive; and (3)

—
pa

would require production and testimony from Moving Parties that is contrary to the

—
s

attorneys’ clear ethical obligations and the California State Bar’s Rules of

—
ON

Professional Conduct (referenced in this Court’s local rules).
A. The Subpoena Lacks Specificity, Seeks Inadmissible Material, and
Seeks Material that Is Readily Available from Other Sources

—= — —
oOo oOo

The Subpoena lacks any specificity and amounts to a prohibited general

N
o

fishing expedition. Moreover, Defendant Omidi, the party seeking to enforce the

No
—

 

N
NO

1 Given that the trial date has been continued, the subpoena also violates Rule 17(c)
in that it compels advance production of documents without a court order
authorizing advance production. Moreover, the subpoena also attempts to
circumvent the Rule by suggesting the Moving Parties may return documents
directly to counsel for Defendant Omidi, rather than to the Court. Fed.R.Crim.P
17(c) (“The court may direct the witness to produce the designated items in court
before trial or before they are to be offered in evidence. When the items arrive, the
court may permit the parties and their attorneys to inspect all or part of them.”
(Emphasis added)).

NO NY NY NY WN WN
on DN UA FE W

LARSON
LOS ANGELES 4
MOTION TO QUASH

 

 

 

 
A

Case 2:17-cr-00661-DMG Document 1014 Filed 04/01/21 Page 11of17 Page ID #19013

subpoena, cannot show that the documents sought are relevant and admissible at
trial. To the extent any of the requested documents may be relevant, such
documents are readily available from other sources, namely, through Rule 16
discovery. Thus, the Subpoena should be quashed for failing to comply with Rule
17.

Rule 17 “was not intended to provide a means of discovery for criminal
cases.” Nixon, 418 U.S. at 698. Rule 17 was intended to expedite criminal trials by

providing a mechanism for production of specific admissible evidence. Thus, Rule

Oo enN A NO FBP WW NH

17 subpoenas must be specific and cannot be used to engage in a general “fishing

—
So

expedition.” Jd. at 698-99. But, that is precisely what Defendant’s subpoena is — a

—
—

general “fishing expedition” seeking extremely broad discovery.

—
N

The Subpoena is devoid of any specificity whatsoever. The Subpoena seeks

—
uo

“any and all communications and documents” concerning Moving Parties’

—
ns

representation of Charles Klasky. (Emphasis added.) The subpoena effectively

—
nan

commands that Moving Parties—licensed California attorneys—hand over their

—
nN

client and correspondence file related to Mr. Klasky. The Subpoena is, thus, an

improper abuse of Rule 17(c). See Reyes, 239 F.R.D. at 606 (“A demand for ‘any

— —
ao -~l

and all documents relating to several categories of subject matter ... rather than

—
\O

specific evidentiary items,’ suggests the subpoena’s proponent ‘seeks to obtain

N
So

information helpful to the defense by examining large quantities of documents,

No
—

rather than to use Rule 17 for its intended purpose—to secure the production for a

N
N

court proceeding of specific admissible evidence.””) (quoting United States v. Louis,
No. 04 CR 203 (LTS), 2005 WL 180885, at *5 (S.D.N.Y. Jan. 27, 2005)); see also
United States v. Booth, No. 2:08-cr-00283-RCJ-RJJ, 2011 WL 6139062, at *2 (D.
Nev. Dec. 9, 2011) (‘The best clue as to the intent to ‘fish’ is the repeated use of the

NY NO NHN W
Nn A Se W

words ‘any,’ ‘all,’ and ‘any and all’... .”).

Defendant also cannot show that the Subpoena seeks production of relevant

No ON
ao ms

and admissible documents. See Reyes, 239 F.R.D. at 600 (explaining that party

LARSON
5

 

LOS ANGELES
MOTION TO QUASH

 

 

 
Case 2:

LARSON

LOS ANGELES

Oo fo ND DB WNW BP WW NY

ww NHN NY NY N WKN WN WN N YF Ff PP FP KF TP SF PS PS
oN OW BW NO KH OO ONAN DH FW NY - O&O

 

|7-cr-00661-DMG Document 1014 Filed 04/01/21 Page 12 o0f17 Page ID #:19014

seeking subpoena must show that documents sought would be admissible at trial).
Instead, Defendant seeks to review a broad collection of documents—indeed, “any
and all” documents and communications concerning Moving Parties’ representation
of Mr. Klasky—in the hope of finding something relevant and admissible. Rule 17
requires much more. Defendant must explain how the particular documents are
relevant and admissible. See Nixon, 418 U.S. at 700 (explaining that the party
seeking to enforce subpoena for tapes of recorded conversations met its burden by
offering sworn testimony of participants in the conversations, or by giving reasons
that permitted a rational inference of relevance). Defendant has not done so.

To the extent that any documents covered by Defendant’s broad request may
be relevant, Defendant cannot show that he could not readily obtain them from
another source, namely, through Rule 16 discovery from the government. See id. at
699 (explaining party seeking subpoena must show the documents sought “are not
otherwise procurable reasonably in advance of trial by exercise of due diligence”).
For instance, even if any documents responsive to subcategory 2, which includes
“fa]ll communications between You and the Federal Government,” exists and are
relevant and admissible, Defendant cannot show why such documents could not be
obtained from the Government through the discovery process. In fact, such
documents may have been produced by the Government. In Defendant Omidi’s
March 12, 2021 Status Report, he states that the Government produced over 700,000
documents that neither he nor his lawyers have reviewed. Dkt. 994.

Finally, even if any responsive documents might be relevant for
impeachment, courts routinely quash subpoenas when they seek evidence
exclusively for impeachment purposes. United States v. Fields, 663 F.2d 880, 880
(9th Cir. 1981) (holding district court’s issuance of Rule 17(c) subpoena was abuse
of discretion where only evidentiary use of materials sought was impeachment for
witnesses); United States v. Hughes, 895 F.2d 1135,1146 (6th Cir. 1990) (quashing

Rule 17(c) subpoena of documents for impeachment purposes); United States v.

6
MOTION TO QUASH

 

 
Case 2:17-cr-00661-DMG Document 1014 Filed 04/01/21 Page 13o0f17 Page ID #:19015

0 Oo ND Wn BP WW NY

pee
Wo NO | ©

—
_

LARSON

LOS ANGELES

NO NO NY NY WN NY NY NY N YF FT FF FC
on KN NHN BW NY KH OO Fe NHN HK NN

 

 

Cuthbertson, 651 F.2d 189, 195 (3d Cir. 1981) (holding Rule 17(c) subpoena
improperly sought materials whose only evidentiary use was for impeachment
purposes); United States v. Shabazz, No. 97-CR-183-FR, 1998 WL 355500, at *2
(D. Or. June 10, 1998) (quashing subpoena where documents were sought “solely
for the purposes of impeachment”); United States v. Venecia, 173 F.R.D. 269, 271
(D. Or. 1997) (quashing subpoena where documents sought were “at best,
marginally relevant to attempt to impeach” a witness). Moreover, Rule 17(h)
specifically prohibits using a Rule 17 subpoena to obtain “a statement of a witness
or of a prospective witness.”

The Subpoena should be quashed because it does not comply with Rule 17
and Nixon.

B. |The Subpoena Seeks Privileged Information

On its face, the Subpoena seeks documents that are protected by both the
attorney-client and attorney work product privileges. For instance, the Subpoena
seeks “Any and all Communications and Documents concerning Your
representation of Charles Klasky. . .” Because the Subpoena seeks privileged
documents, it must be quashed.

The attorney-client privilege shields from disclosure confidential
communications made by a client to an attorney in order to obtain legal assistance.
Fisher v. United States, 425 U.S. 391, 403 (1976). Here, the Subpoena’s description
of “documents requested” would include numerous documents such as attorney
notes, letters, or emails that undoubtedly contain privileged information.

“(T]he work-product privilege safeguards ‘written statements, private
memoranda and personal recollections prepared or formed by an adverse party’s
counsel in the course of his legal duties.”” Reyes, 239 F.R.D. at 598 (quoting
Hickman v. Taylor, 329 U.S. 495, 510 (1947)). The attorney work product doctrine
applies in criminal cases. See United States v. Nobles, 422 U.S. 225, 238 (1975)

(“Although the work-product doctrine most frequently is asserted as a bar to

7
MOTION TO QUASH

 
Case 2:f17-cr-00661-DMG Document 1014 Filed 04/01/21 Page 14 o0f17 Page ID #:19016

[==

discovery in civil litigation, its role in assuring the proper functioning of the
criminal justice system is even more vital.”). The Supreme Court has repeatedly
reaffirmed the “strong public policy” underlying the work product privilege, holding
that “the interests of the clients and the cause of justice would be poorly served” if
attorney work product could be disclosed. Upjohn Co. v. United States, 449 U.S.
383, 397-98 (1981) (internal quotation omitted).

A party seeking to obtain attorney work product accordingly bears a heavy

burden. For instance, civil procedure rules, which are even broader than Rule 17,

0 Oe nN DB UN BPW NY

provide that such materials are subject to subpoena, if at all, “only upon a showing

—
©

that the party seeking the discovery has substantial need of the materials ... and that

—
—

the party is unable without undue hardship to obtain the substantial equivalent of the

—
No

materials by other means.” Fed. R. Civ. P. 26(b)(3); see also Admiral Ins. Co. v.
U.S. Dist. Court for Dist. of Arizona, 881 F.2d 1486, 1494 (9th Cir. 1989) (holding

= —
bb W

the work product doctrine establishes a qualified immunity for documents within its

—_
GN

ambit that may be overcome only upon a showing of necessity or good cause).

—
nN

“Opinion work product,” which consists of “mental impressions,

—_
~)

conclusions, opinions, or legal theories” of counsel, is subject to an even higher
degree of protection. See SEC v. Schroeder, No. 07-CV-03798-J W, 2009 WL
1125579, at *6 (N.D. Cal. Apr. 27, 2009); Upjohn, 449 U.S. at 398-400 (stating that

NO —_>_
Co Oo ©

even when the circumstances call for disclosure of underlying facts within the work

N
—

product, “the court shall protect against disclosure of the mental impressions,

NO
N

conclusions, opinions or legal theories of an attorney or other representative of a

NO
Ww

party concerning the litigation”). Opinion work product is subject to subpoena only

we)

where it is “at issue in a case and the need for the material is compelling.” Holmgren

vy. State Farm Mut. Auto Ins. Co., 976 F.2d 573, 577 (9th Cir. 1992).

Ny NN
N AN

Courts within the Ninth Circuit have regularly, and without hesitation,

No
~

quashed subpoenas containing requests for attorney work product documents held

NO
oO

by criminal defense attorneys. See United States v. Tomison, 969 F. Supp. 587, 598

LARSON...
LOS ANGELES 8
MOTION TO QUASH

 

 

 

 
Case 2:{L7-cr-00661-DMG Document 1014 Filed 04/01/21 Page 150f17 Page ID #:19017

—

(E.D. Cal. 1997) (quashing subpoena which sought attorneys’ notes); United States
v. Alejandro, No. 2:16-CR-0833-CAS, 2017 WL 2056019, at *5 (C.D. Cal. May 8,
2017) (quashing subpoena which sought attorneys’ notes); United States v. Stringer,
No. 03-CR-432-HA, 2005 WL 8167057, at *4 (D. Or. Mar. 4, 2005) (granting
motion to quash subpoena which sought attorney work product related to the SEC’s
investigation of defendants); see also United States v. Lang, 766 F. Supp. 389, 402-
04 (D. Md. 1991) (ordering documents protected by work product doctrine not be

produced in response to a Rule 17(c) subpoena).

0 oN Dn Wn fH WD WY

These cases compel granting the motion to quash. Moving Parties’ notes and

—
So

other documents prepared in connection with their representation of Mr. Klasky are

—
—

“core work product” in that they include Moving Parties’ mental impressions,

—
i)

conclusions, and strategies. Defendant thus bears the heavy burden of proving both

—
ww

that Moving Parties’ notes are (1) “at issue in a case” and (2) that the “need for the

—
-

material is compelling.” Holmgren, 976 F.2d at 577. Defendant cannot prove either

factor.

—-
N MN

Finally, Defendant has not shown that he is unable to obtain any relevant and

—
~

admissible information that might be contained within documents sought by the

—
oo

Subpoena from the government as part of the discovery process. When the

—
\O

information sought is available from a source other than an attorneys’ work product,

N
oO

the party cannot meet their burden of showing a need for the documents. See

Fletcher v. Union Pac. R. R. Co., 194 F.R.D. 666, 675, (S.D. Cal. 2000) (denying ex

NO N
NO ke

parte application to compel production of documents; finding there were “alternative

N
tw

sources for information,” plaintiff did not need his opponent’s counsel’s work

No
ae

product); Navajo Nation v. Confederated Tribes and Bands of the Yakama Indian
Nation, 331 F.3d 1041, 1046 (9th Cir. 2003) (holding that “[a] party is entitled to

NY NY
N ON

discovery of attorney work-product only if the requesting party demonstrates that

N
~

the requested information is not available from any other source”).

NO
Co

On its face, the Subpoena seeks documents protected by the attorney-client

LARSON
LOS ANGELES 9
MOTION TO QUASH

 

 

 

 
Case 2:17-cr-00661-DMG Document 1014 Filed 04/01/21 Page 16 of 17 Page ID #:19018

privilege and attorney work product doctrine and it should be quashed in its entirety.
C. Moving Parties Cannot Provide the Documents Under California’s
Attorney Ethical Rules
Moving Parties--both of whom are lawyers in California--have fiduciary
duties of loyalty and confidentiality to their client. A California attorney has a duty
“lt]o maintain inviolate the confidence, and at every peril to himself or herself to
preserve the secrets, of his or her client.” Cal. Bus. & Prof Code § 6068(e). Moving

Parties cannot provide documents or give testimony that will be used to potentially

Oo Oo IN DA Wn Ff WY NY

impeach their client under California’s ethical rules and this Court’s own local rules.

—
CO

“fE]ach attorney shall be familiar with and comply with the standards of

—
—

professional conduct required of members of the State Bar of California...” Central

District Local Rule 83-3.1.2.

=
Ww WN

The State Bar’s standards of professional conduct make clear that an attorney

—
-

owes his or her client a “fiduciary duty... which include[s] a duty of loyalty.”
Gutierrez v. Girardi, 194 Cal. App. 4th 925, 932 (2011); People ex rel. Dept. of
Corporations v. SpeeDee Oil Change Systems, Inc. 20 Cal. 4th 1135, 1148 (1999)

—=S = =
a HD NS

(holding California attorneys owe their clients “fiduciary obligations of loyalty and

—
Co

confidentiality”); see generally Cal. Rule of Prof Conduct 1.6 (confidentiality) and

—
\o

1.7 (loyalty). Thus, Counsel are obligated to comply with their fiduciary duties,

N
So

including their duty of loyalty to their client.

i)
—

The Ninth Circuit has expressly recognized that “[a] client’s confidence in his

NO
N

lawyer, and continuity of the attorney-client relationship, are critical to our system

N
oS)

of justice,” and thus “[i]ssuing subpoenas to lawyers to compel them to testify

nN
BS

against their clients invites all sorts of abuse.” United States v. Bergeson, 425 F.3d

1221,1224-26 (9th Cir. 2005) (holding that issuing a subpoena “to a lawyer to testify

NO NN
Nn WN

against a client is an unusual step that always raises serious concerns, even absent

N
~

any privilege”). “In determining whether a subpoena of the lawyer is ‘unreasonable

NO
oO

or oppressive,’ the district court may properly consider, among other factors,

LARSON
LOS ANGELES 10
MOTION TO QUASH

 

 

 

 
 

 

 

Case 2:7-cr-00661-DMG Document 1014 Filed 04/01/21 Page 17of17 Page ID #:19019
1 || whether compliance would likely destroy the attorney-client relationship, and
2 || whether the information sought from the lawyer is already available from other
3 || sources.” Jd. at 1225.
4 Here, the overbroad Subpoena seeks “any and all” documents Moving Parties
5 || possess related to their representation of Mr. Klasky. Such a subpoena would force
6 || Moving Parties to violate their duties to their client, including betrayal of confidence
7\lin violation of the California Rules of Professional Responsibility, along with this
8 || Court’s Local Rules.
9||IV. CONCLUSION
10 For the reasons set forth above, the Subpoena should be quashed in its
11 || entirety.’
12
13 ||Dated: March 31, 2021 LARSON LLP
14
15
16 By: _ /s/ Stephen G. Larson
Stephen G. Larson
17 Jerry A. Behnke
18 Attorneys for Moss Law Group, Richard A.
19 Moss, Esq., William C. Fleming, Jr., Esq.
20
21
22
23
24
25
26
27 ||? Moving Parties reserve their right to request attorneys’ fees from Defendant Omidi
2g || pursuant to 28 U.S.C. § 1927 and the Court’s inherent authority.
voeances U1
MOTION TO QUASH

 

 

 
